DISMISS and Opinion Filed April 5, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00698-CV

                     JOYCE ANN FURNACE, Appellant
                                 V.
                   PATRICIA YOUNG-HOWARD, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02317-E

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal to be submitted without a reporter’s record and for appellant

to file her brief within thirty days. When appellant failed to do so, we directed

appellant by postcard to file the brief within ten days and cautioned her that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).



                                       /Robert D. Burns, III/
                                       ROBERT D. BURNS, III
                                       CHIEF JUSTICE



210698F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JOYCE ANN FURNACE, Appellant                 On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-21-00698-CV          V.               Trial Court Cause No. CC-21-02317-
                                             E.
PATRICIA YOUNG-HOWARD,                       Opinion delivered by Chief Justice
Appellee                                     Burns. Justices Molberg and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered April 5, 2022




                                       –3–